In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1058 
1ST SOURCE BANK, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JOAQUIM SALLES LEITE NETO, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, South Bend Division. 
            No. 3:15‐CV‐261 — William C. Lee, Judge. 
                     ____________________ 

        ARGUED MAY 22, 2017 — DECIDED JUNE 26, 2017 
                 ____________________ 

    Before FLAUM, EASTERBROOK, and SYKES, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Joaquim  Salles  Leite  Neto  is  a  de‐
fendant in parallel civil litigation brought by 1st Source Bank 
in Indiana and Brazil. Neto sought antisuit injunctive relief in 
Indiana district court to prevent 1st Source from pursuing its 
claims in Brazil. The district court denied Neto’s motion, and 
Neto appeals. For the following reasons, we affirm. 
2                                                        No. 17‐1058 

                          I. Background 
   In  2009,  Neto  entered  into  a  trust  agreement  with  Wells 
Fargo  Bank  to  purchase  an  airplane  for  use  in  his  business. 
Wells Fargo borrowed $6 million from 1st Source and pledged 
the aircraft as collateral. In January 2011, Neto signed a guar‐
antee for that loan. The guarantee contains the following dis‐
puted choice‐of‐law and venue provisions:  
       3.02  Governing  Law.  This  guarantee  shall  be 
       governed by and construed in accordance with 
       the laws of the state of Indiana .… In relation to 
       any dispute arising out of or in connection with 
       this guarantee the guarantor [i.e., Neto] hereby 
       irrevocably and unconditionally agrees that all 
       legal proceedings in connection with this guar‐
       antee shall be brought in the United States Dis‐
       trict Court for the District of Indiana located in 
       South  Bend,  Indiana,  or  in  the  judicial  district 
       court  of  St.  Joseph  County,  Indiana,  and  the 
       guarantor waives all rights to a trial by jury pro‐
       vided however that the lender [i.e., 1st Source] 
       shall  have  the  option,  in  its  sole  and  exclusive 
       discretion,  in  addition  to  the  two  courts  men‐
       tioned  above,  to  institute  legal  proceedings 
       against the guarantor for repossession of the air‐
       craft in any jurisdiction where the aircraft may 
       be  located  from  time  to  time,  or  against  the 
       guarantor  for  recovery  of  moneys  due  to  the 
       lender  from  the  guarantor,  in  any  jurisdiction 
       where the guarantor maintains, temporarily or 
       permanently, any asset. The parties hereby con‐
       sent and agree to be subject to the jurisdiction of 
No. 17‐1058                                                           3 

       all of the aforesaid courts and, to the greatest ex‐
       tent  permitted  by  applicable  law,  the  parties 
       hereby waive any right to seek to avoid the ju‐
       risdiction of the above courts on the basis of the 
       doctrine of forum non conveniens. 
(“Section  3.02”)  (capitalization  removed).  In  June  2012,  the 
Brazilian government seized the airplane. For several years, 
Neto  continued  to  pay 1st Source  for  his debt on the plane, 
making almost $3 million in payments. Neto stopped making 
payments in December 2014. 
     In June 2015, 1st Source sued Neto in the Northern District 
of  Indiana  to  collect  the  remainder  of  the  debt.  1st  Source’s 
amended complaint asserted: 
       Venue  in  the  Northern  District  of  Indiana  and 
       the South Bend Division is proper …. A substan‐
       tial part of the events or omissions giving rise to 
       1st Source’s claim occurred in St. Joseph County, 
       Indiana. Moreover, 1st Source and the Defend‐
       ants  have  contractually  agreed  that  any  litiga‐
       tion  between  the[m]  must  be  venued  in  St.  Jo‐
       seph County, Indiana. Further, under 28 U.S.C. 
       § 1391(c)(3), [Neto] may be sued in any judicial 
       district. 
   The  parties conducted some discovery and attempted  to 
resolve the dispute  short of  trial: 1st Source filed  one  docu‐
ment‐production request, and Neto traveled to Chicago for a 
deposition and mediation session related to this dispute and 
another  case  not  relevant  to  this  appeal.  In  July  2016,  1st 
Source filed a substantively similar complaint against Neto in 
São Paolo, Brazil, seeking to recoup the remainder of the debt 
4                                                       No. 17‐1058 

from the airplane transaction. At the time that 1st Source filed 
the Brazil lawsuit, Neto maintained certain assets, including 
the  airplane  at  issue,  in  Brazil.  In  October,  Neto  sought  an‐
tisuit injunctive relief in Indiana district court in an effort to 
prevent 1st Source from proceeding with the parallel action in 
Brazil. He argued that § 3.02 of the loan guarantee prohibited 
1st Source from bringing suit in Brazil, and that the Brazil lit‐
igation was vexatious and duplicative. The district court de‐
nied  Neto’s  motion,  concluding  that  § 3.02  allowed  for  the 
parallel litigation, and that Neto had not met his burden for 
showing that the Brazil litigation was vexatious. This appeal 
followed. 
                            II. Discussion 
    On appeal from decisions on injunctive relief, “[w]e re‐
view legal conclusions de novo, findings of fact for clear er‐
ror, and equitable balancing for abuse of discretion.” Korte v. 
Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). “Our review of con‐
tract meaning is de novo.” Metavante Corp. v. Emigrant Sav. 
Bank, 619 F.3d 748, 763 (7th Cir. 2010).  
     A. Section 3.02 
     The personal guarantee between Neto and 1st Source con‐
tains an Indiana choice‐of‐law provision. In Indiana, “courts 
… interpret a contract so as to ascertain the intent of the par‐
ties.” First Fed. Sav. Bank of Ind. v. Key Markets, Inc., 559 N.E.2d 
600, 603 (Ind. 1990). “When a court finds a contract to be clear 
in  its  terms  and  the  intentions  of  the  parties  apparent,  the 
court will require the parties to perform consistently with the 
bargain  they  made,”  unless  some  equitable  reason  justifies 
non‐enforcement. Id. at 604. 
No. 17‐1058                                                           5 

     Neto first argues that § 3.02 forbids 1st Source from filing 
suit  in  Brazil  because  giving  effect  to  §  3.02’s  second  clause 
renders  the  first  clause—which,  in  Neto’s  view,  limits  the 
venue  to  Indiana—meaningless.  This  reading  of  the  loan 
guarantee is incorrect for two reasons. First, the language of 
the first clause only applies to Neto, not to 1st Source. It reads: 
“[T]he guarantor [Neto] hereby irrevocably and uncondition‐
ally agrees that all legal proceedings in connection with this 
guarantee shall be brought in [Indiana]….” Section 3.02 con‐
tains no complementary promise on the part of 1st Source to 
agree to bring “all legal proceedings” in Indiana. On the con‐
trary, § 3.02’s second clause plainly gives 1st Source discretion 
to  institute  recovery  proceedings  against  Neto  wherever  he 
keeps assets: “[T]he lender ... shall have the option … to insti‐
tute legal proceedings … against the guarantor for recovery 
of  moneys  due  …  in  any  jurisdiction  where  the  guarantor 
maintains … any asset.” That is exactly what 1st Source did 
here.  
    Second, § 3.02’s first clause is not rendered meaningless by 
the second clause, as Neto argues. The first clause grants 1st 
Source the ability to pursue claims against Neto in Indiana, 
regardless of where Neto keeps his assets. The second clause 
allows  1st  Source  to  initiate  legal  proceedings  against  Neto 
wherever  his  airplane  or  other  assets  are  located.  Thus,  the 
clauses have independent meanings, and giving effect to one 
does  not  render  the  other  meaningless.  Moreover,  the  two 
clauses are part of the same sentence and are connected by the 
phrase “provided however,” meaning the first clause was in‐
tended to be read in conjunction with, and not instead of, the 
second. 
6                                                       No. 17‐1058 

    Next, Neto argues that § 3.02 may permit a lawsuit in either 
Brazil  or  Indiana,  but  not  simultaneously  in  both  venues. 
However, the language of the second clause speaks of “legal 
proceedings” in the plural, that can be taken “in addition to” 
legal proceedings in Indiana. And the next sentence in § 3.02 
states, “[t]he parties hereby consent and agree to be subject to 
the jurisdiction of all of the aforesaid courts.” This language 
indicates that the loan agreement contemplated the existence 
of multiple lawsuits, and Neto points to no language suggest‐
ing the opposite. Section 3.02 is much more expansive than, 
for example, the forum‐selection clause—on which Neto re‐
lies—in  Galco  Food  Prods.,  Ltd.  v.  Goldberg,  No.  CIV.A.  71  C 
1201, 1971 WL 16640 (N.D. Ill. July 16, 1971), where the district 
court did enjoin the defendant from pursuing parallel litiga‐
tion in Canada. The agreement in that case provided, “In the 
event  either  party  shall  desire  any  construction,  interpreta‐
tion, direction, or enforcement by a Court, of any of the terms 
of this agreement, such party may select a Court of proper ju‐
risdiction of  its own  choosing, whether such  Court  be in … 
Ontario or in … Illinois.” Id. at *2. That agreement’s repeated 
references to “a court,” in the singular and the choice between 
“Ontario  or  …  Illinois,”  id.  (emphasis  added),  differ  from 
§ 3.02’s  language,  which  contemplates  “legal  proceedings” 
that can be initiated in other fora “in addition to the [Indiana] 
courts,” and binds the parties to agree to jurisdiction in “all of 
the … courts,” in the plural. 
    Neto also contends that 1st Source is judicially estopped 
from  arguing  that  it  was  permitted  to  sue  in  Brazil  under 
§ 3.02.  He  points  to  1st  Source’s  amended  complaint,  which 
asserted,  “1st  Source  and  the  Defendants  [Neto  and  Wells 
Fargo] have contractually agreed that any litigation between 
them must be venued in St. Joseph County, Indiana.” Whether 
No. 17‐1058                                                             7 

a party is judicially estopped from making an argument is a 
question  of  law  subject  to  de  novo  review.  United  States  v. 
Hook, 195 F.3d 299, 305 (7th Cir. 1999) (citation omitted). As a 
preliminary matter, Neto forfeited this judicial‐estoppel the‐
ory by failing to raise it before the district court. See Econ. Fold‐
ing  Box  Corp.  v.  Anchor  Frozen  Foods  Corp.,  515  F.3d  718,  720 
(7th  Cir.  2008)  (“[i]t  is  axiomatic  that  an  issue  not  first  pre‐
sented to the district court may not be raised before the appel‐
late court as a ground for reversal”) (citation omitted). How‐
ever, because estoppel is designed “to protect the courts ra‐
ther  than  the  litigants  …  an  appellate  court[]  may  raise  the 
estoppel on its own motion in an appropriate case.” In re Cas‐
sidy, 892 F.2d 637, 641 (7th Cir. 1990) (footnote omitted).  
    There are “certain clear prerequisites” that must obtain be‐
fore judicial estoppel applies: “(1) the later position must be 
clearly  inconsistent  with  the  earlier  position;  (2) the  facts  at 
issue should be the same in both cases; and (3) the party to be 
estopped must have convinced the first court to adopt its po‐
sition.” Hook, 195 F.3d at 306 (quoting Levinson v. United States, 
969 F.2d 260, 264–65 (7th Cir. 1992)) (internal quotation marks 
omitted); see also New Hampshire v. Maine, 532 U.S. 742, 749–50 
(2001)  (citations  omitted).  Aside  from  1st  Source’s  amended 
complaint,  Neto  points  to  no  other  instance  in  which  1st 
Source argued that venue was only proper in Indiana. Rather, 
1st  Source  consistently  took  the  unremarkable  position  that 
venue was proper in Indiana, but not to the exclusion of all 
other venues. This does not conflict with the notion that venue 
could also be proper in Brazil. Furthermore, 1st Source’s com‐
plaint never “convinced the [district] court to adopt [the] po‐
sition” that venue was only proper in Indiana. See Hook, 195 
F.3d at 306 (citation omitted). The first time the venue issue 
8                                                         No. 17‐1058 

arose—in briefing on Neto’s motion for antisuit injunctive re‐
lief—1st  Source  took  the  position  it  maintains  on  appeal: 
Venue  was  proper  in  Indiana,  Brazil,  or  both  under  § 3.02. 
Thus, a sua sponte finding of judicial estoppel is inappropri‐
ate in this case. 
    Finally,  Neto  argues  that  if  § 3.02  does  authorize  suit  in 
Brazil, then the provision is unenforceable as a matter of pub‐
lic policy. However, international forum‐selection clauses are 
prima facie valid, especially when freely negotiated between 
private parties. M/S Bremen v. Zapata Off‐Shore Co., 407 U.S. 1, 
10  (1972). While  the  resisting  party  can  call  the  agreement’s 
validity into question if enforcement is “unreasonable” under 
the circumstances, id., the Supreme Court has narrowly con‐
strued this exception to apply to three concrete circumstances: 
       (1)  if  [the  clause’s]  incorporation  into  the  con‐
       tract was the result of fraud, undue influence or 
       overweening bargaining power; 
       (2)  if  the  selected  forum  is  so  gravely  difficult 
       and  inconvenient  that  the  complaining  party 
       will for all practical purposes be deprived of its 
       day in court; or  
       (3) if enforcement of the clauses would contra‐
       vene  a  strong  public  policy  of  the  forum  in 
       which the suit is brought, declared by statute or 
       judicial decision.  
Bonny v. Socʹy of Lloydʹs, 3 F.3d 156, 160 (7th Cir. 1993) (citing 
Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585 (1991); M/S Bre‐
men, 407 U.S. at 12–13) (internal brackets, citations, and quo‐
tation marks omitted). Neto does not mention fraud or undue 
influence, claim that litigating in Brazil would deprive him of 
No. 17‐1058                                                                    9 

his day in court,1 or cite to any “statute or judicial decision,” 
id.,  declaring  Indiana’s  public  policy  on  this  issue.  Rather, 
Neto asserts that the clause is unreasonable because it “would 
permit remote courts around the world to apply differing pro‐
cedural laws to this case, although the matter involves an In‐
diana bank and  an  Indiana Guarantee governed by  Indiana 
law,” and would risk piecemeal or inconsistent litigation.  
     Even  construing  this  assertion  as  a  public‐policy  argu‐
ment, it is  misleading in several ways. First, § 3.02 does not 
authorize  global  jurisdiction  over  Neto.  Rather,  the  second 
clause authorizes suit in “in any jurisdiction where the aircraft 
may be located” and “in any jurisdiction where [Neto] main‐
tains, temporarily or permanently, any asset.” Neto thus has 
the ability to control, through his own conduct, the scope of 
permissible venues for litigation under § 3.02. Second, while 
it is true that the case involves an Indiana bank and loan guar‐
antee,  it  also  involves  a  Brazilian  defendant,  collateral  and 
other  assets  located  in  Brazil,  and,  insofar  as  this  Court  is 
aware, no attachable assets inside Indiana. It is not unreason‐
able for a creditor in such a situation to seek to protect its in‐
terests by asking loan guarantors to agree to suit in jurisdic‐
tions where they hold assets that could be used to satisfy the 
loan  obligations.  Regardless,  in  the  absence  of  a  “statute  or 
judicial  decision”  embodying  a  “strong  public  policy”  that 
would be undermined by enforcing § 3.02, id., the parties’ oth‐
erwise‐valid forum‐selection clause “should be given full ef‐
fect.” M/S Bremen, 407 U.S. at 10.  



                                                 
      1 It would be difficult for Neto to take this position, since he resides in 

São Paolo.  
10                                                              No. 17‐1058 

      B. Antisuit Injunction 
    Neto next argues that, even if § 3.02 authorizes the Brazil 
lawsuit, an antisuit injunction is nevertheless appropriate be‐
cause the Brazil suit is vexatious and duplicative of the Indi‐
ana  action.  Other  circuits  to  address  the  issue  have  deter‐
mined that the standard for antisuit injunctive relief differs in 
some  respects  from  the  traditional  preliminary‐injunction 
standard, most notably in that the antisuit‐injunction test does 
not rely on a showing of likelihood of success on the merits. 
See, e.g., E. & J. Gallo Winery v. Andina Licores S.A., 446 F.3d 984, 
991 (9th Cir. 2006) (a movant “need not meet our usual test of 
a likelihood of success on the merits of the underlying claim 
to  obtain  an  anti‐suit  injunction”;  instead,  a  movant  “need 
only  demonstrate  that  the  factors  specific  to  an  anti‐suit  in‐
junction weigh in favor of granting the injunction”). Factors 
specific  to the  propriety  of  antisuit  injunctive  relief  include, 
“whether or not the parties and the issues are the same, and 
whether or not the first action is dispositive of the action to be 
enjoined.”  Id.  (citation  omitted).  If  both  factors  are  met,  the 
district  court  must  then  ask  whether  “letting  the  two  suits 
proceed  would  be  gratuitously  duplicative,  or  as  the  cases 
sometimes say ‘vexatious and oppressive.’” Allendale Mut. Ins. 
Co. v. Bull Data Sys., Inc., 10 F.3d 425, 431 (7th Cir. 1993) (cita‐
tion omitted).2 It follows that “[t]he mere filing of a suit in one 
forum does not cut off the preexisting right of an independent 

                                                 
      2 This standard is “laxer,” Allendale, 10 F.3d at 431, than one requiring 

a showing of “irreparable miscarriage of justice.” Laker Airways Ltd. v. Sa‐
bena, Belgian World Airlines, 731 F.2d 909, 927 (D.C. Cir. 1984). Although 
we have inclined towards the laxer standard, see PhilipsMed. Sys. Intʹl B.V. 
v. Bruetman, 8 F.3d 600, 605 (7th Cir. 1993), we need not decide which ap‐
plies, as Neto does not meet either. 
No. 17‐1058                                                            11 

forum to regulate matters subject to its prescriptive jurisdic‐
tion.” Laker Airways Ltd. v. Sabena, Belgian World Airlines, 731 
F.2d 909, 927 (D.C. Cir. 1984). Finally, because an “antisuit in‐
junction operates to restrict the foreign court’s ability to exer‐
cise its jurisdiction as effectively as if it were addressed to the 
foreign court itself,” Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 
630  (5th  Cir.  1996)  (citation  omitted),  a  district  court  should 
issue an international antisuit injunction only when the inter‐
est  in  avoiding  vexatious  litigation  outweighs  the  interna‐
tional‐comity  concerns  inherent  in  enjoining  a  party  from 
pursuing claims in a foreign court. See Rosenbloom v. Barclays 
Bank PLC, No. 13‐CV‐04087, 2014 WL 2726136, at *2 (N.D. Ill. 
June 16, 2014).  
    Neto  correctly  notes  that  the  parties  and  issues  are  sub‐
stantively the same between the Indiana and Brazil lawsuits. 
The complaints in each action seek recovery of the same debt 
arising from the aircraft transaction. 1st Source argues that the 
cases  are  sufficiently  different  because  the  Brazilian  courts, 
unlike  the  district  court,  offer  prejudgment  attachment  of 
Neto’s  assets.  However,  this  difference  is  one  of  procedure, 
and does not give rise to a different legal issue. See E. & J. Gallo 
Winery, 446 F.3d at 991 (antisuit injunction is only appropriate 
where  “the  parties  and  the  issues  are  the  same”)  (emphasis 
added).  We  have  already  recognized  that  the  availability  of 
different remedies is insufficient to create a substantive differ‐
ence between otherwise‐similar cases. See Allendale, 10 F.3d at 
429  (affirming  an  antisuit  injunction  despite  differing  dam‐
ages limits in the United States and France); see also Affymax, 
Inc.  v.  Johnson  &  Johnson,  420  F.  Supp.  2d  876,  885  (N.D.  Ill. 
2006) (“the potential issuance of a European patent does not 
change the fact that the legal issues in the two cases are the 
same”).  
12                                                              No. 17‐1058 

    With respect to vexatiousness,3 the district court reviewed 
the two actions and concluded, “1st Source’s conduct in filing 
suit  in  Brazil  could  at  worst  be  characterized  as  heavy 
handed. Neto presents nothing to establish that 1st Source’s 
conduct rose to the level of vexatiousness or oppressiveness, 
even if the express language of Section 3.02 is taken out of the 
equation.” As noted above, 1st Source first filed suit in Indi‐
ana, and then subjected Neto to one production request, one 
deposition, and one mediation session in the United States be‐
fore filing suit in Brazil. Given these minimally burdensome 
discovery proceedings, the district court did not abuse its dis‐
cretion in concluding that Neto had failed to demonstrate that 
1st Source’s actions were either vexatious or oppressive.4  
    On  appeal,  Neto  does  not  present  anything  more  than 
what he presented to the district court. There is no indication 
in the record of the expenses Neto has incurred with respect 
to either litigation. Other than Neto’s unsupported conclusion 
that he has spent “a great deal of time and money litigating 
this case,” there is no indication that the parallel Brazil action 
has been particularly oppressive. The record does not show 


                                                 
      3 Neto did not adequately develop an argument as to “whether or not 

the [Indiana] action is dispositive of the action to be enjoined,” E. & J. Gallo 
Winery, 446 F.3d at 991. Neto cited to no legal authority—American, Bra‐
zilian, or otherwise—for the proposition that a decision in federal district 
court would have preclusive effect in the Brazilian courts. We need not 
address the issue, however, given our conclusion below that the district 
court did not abuse its discretion in finding no vexatiousness. 
      4 Because the district court did not find the Brazil lawsuit to be vexa‐

tious, it had no occasion to balance the competing interest in preserving 
international comity.  
No. 17‐1058                                                           13 

much more  than  “[t]he  mere  filing  of  a  suit  in  [another]  fo‐
rum,”  which  is  insufficient  to  justify  an  antisuit  injunction. 
Laker Airways, 731 F.2d at 926; see Gau Shan Co. v. Bankers Trust 
Co.,  956  F.2d  1349,  1357  (6th  Cir.  1992)  (“If  we  were  to  hold 
that duplication of parties and issues is a sufficient basis for 
the issuance of a foreign antisuit injunction, parallel proceed‐
ings  would  never  be  permitted  because  by  definition  such 
proceedings  involve  the  same  claim  and  therefore  the  same 
parties  and  issues.”).  On  the  contrary,  § 3.02  authorized  1st 
Source to initiate the very litigation Neto seeks to avoid, and 
1st  Source  had  legitimate  reasons  to  file  suit  in  Brazil—it 
wanted to protect its interest in recouping the debt Neto owes 
by suing in a forum that permits prejudgment attachment of 
assets. 1st Source’s exercise of its contractual rights to protect 
its interests was a non‐vexatious reason for pursuing parallel 
litigation in Brazil, so antisuit injunctive relief was not appro‐
priate.  
                             III. Conclusion 
   For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of 
the district court.